Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 7/30/2021 has been received and claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.
 
Election/Restrictions
Claims 3 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/01/2019.
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/16/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 4, it is not clear whether the limitation “a supporting member” is attempting to specify the hollow portion or the component which possesses the non-threaded inner surface or a new/additional separate and distinct component and “a sidewall” is attempting to specify the non-threaded inner surface or a different/additional component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (7682561) in view of Spencer (5947890).
As to Claim 1, Davis (‘561) discloses a device (10; 30; 70; 80) for disinfection of a medical injection port (16, 20) having an external end (20) and an injection membrane (at the top of 20) located at the external end (20), the device (10; 70; 80) comprising: 
a capping portion (14; 34; 74) comprising 
an external surface (i.e. external surface of 14/34/74) and a continuous coextensive inner surface (i.e. inside surface at the top portion of 14 located above 12 containing 24) facing the external end (20) of the medical injection port (16, 20) (see entire document, particularly Figures 1-3), wherein the external surface and the continuous coextensive inner surface are configured to form a cavity (i.e. where 24 is located) (see entire document, particularly Figures 1-3), and
a disinfecting absorbent material (24; 38; Col. 4 line 56) disposed inside the capping portion (14; 34; 74) and directly contacting the continuous coextensive inner surface (i.e. inside surface at the top portion of 14 located above 12 containing 24) thereof (see entire document, particularly Figures 1-3), wherein the disinfecting absorbent material (24; 38; Col. 4 line 56) occupies the entire cavity (i.e. inside of the top portion of 14 located above 12 containing 24) of the capping portion (14; 34; 74) (see entire document, particularly Figures 2, 4-6, and 11-14); 

a connector (40; 76) coupling the capping portion (14; 34; 74) of the device (10; 30; 70; 80) to the hollow portion (32; 72) thereof in a manner which permits angular movement of the capping portion (34; 74) between 
a fully-seated position on the hollow portion (12)  of the device (10; 30; 70; 80) (see Figure 2), wherein the disinfecting absorbent material (24) is in a direct and prolonged contact with the injection membrane (see entire document, particularly Figure 4, 6, 11 and 13), and 
a position apart from the proximal opening thereof to permit ingress to the medical injection port (16) (see entire document, particularly Figures 5, 12 and 14)
While Davis (‘561) does not appear to specifically teach that the hollow portion is in contact with the injection membrane, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide an alternate configuration where the hollow portion is adjusted to fit tightly around (i.e. contacting) the medical injection port and being in contact with the injection membrane in the device of Davis as a matter of choice. Only the expected results would be attained.

a capping portion (42) comprising 
an external surface (i.e. external surface of 42 where 46 is located) and a continuous coextensive inner surface (i.e. inside surface of 42) facing the external end (i.e. at 38) of the medical injection port (28) (see entire document, particularly Figure 2), wherein the external surface and the continuous coextensive inner surface are configured to form a cavity (see entire document, particularly Figure 2); and
a hollow portion (22, 26, 27) disposed around and in contact with the medical injection port (28) (see Figures 2-4, Col. 6 lines 22-23), wherein the injection membrane (38) is located at an end of the medical injection port (28) such that a portion of the injection membrane (38) is exposed to a user (see entire document, particularly Figure 4), wherein the hollow portion (22, 26, 27) comprises a non-threaded inner surface (27), a proximal opening (i.e. one end of 22/26), and a distal opening (i.e. the other end of 22/26) (see entire document, particularly Figures 2-4); and
a connector (44, 46) coupling the capping portion (42) of the device (11) to the hollow portion (22, 26, 27) thereof in a manner which permits angular movement of the capping portion (42) between 
a fully-seated position on the hollow portion (22, 26) of the device (11) (see Figure 3), and 

in order to maintain sterility (see Col. 6 lines 20-26 and 58-65).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a hollow portion that is in in contact with the injection membrane in the device of Davis as a known alternate configuration in order to provide sterility as shown by Spencer.
As to Claim 2, Davis (‘561) discloses that the device (10) is configured for attachment to the medical injection port (16, 20) to bring the disinfecting absorbent material (24) of the capping portion (14) in contact with the medical injection port (16, 20) (see entire document, particularly Figures 1-3). 
As to Claim 4, Davis (‘561) discloses that the hollow portion (12) comprises a supporting member (i.e. member where 18 is located) having the proximal opening (18) and a sidewall (i.e. the wall of 12 above 18 or the wall within 18 which extends between openings of 18) disposed substantially perpendicular to and in contact with the supporting member (i.e. member where 18 is located) (see entire document, particularly Figures 1-2).
As to Claim 5, Davis (‘561) discloses that the proximal opening (i.e. opening at the top surface of 18) is located at the center of the supporting member (i.e. member where 18 is located) (see entire document, particularly Figures 1-3).
As to Claim 6, Davis (‘561) discloses that the proximal opening (i.e. opening at the top surface of 18) is substantially circular (see entire document, particularly Figure 3).

	As to Claim 8, Davis (‘561) discloses that the disinfecting absorbent material (24) is affixed to the inner surface of the capping portion (14) (see entire document, particularly Figures 1-3). 
	As to Claim 9, Davis (‘561) discloses that the disinfecting absorbent material (24) is soaked with a disinfecting agent (see entire document, particularly Col. 3 lines 13-14).
As to Claim 10, Davis (‘561) discloses that the connector (i.e. connecting means/pin of 34 to 32; 40) comprises a hinge (i.e. connecting means/pin of 34 to 32) providing a pivotal connection between the capping portion (34) of the device (30) and the hollow portion (32) thereof (see entire document, particularly Figures 4-6, Col. 3 line 58-62, Col. 6 line 66 to Col. 4 line 8).
As to Claim 14, Davis (‘561) discloses that the disinfecting absorbent material (84) in the fully-seated position completely covers the proximal opening of the hollow portion (82) (see entire document, particularly Figures 15-17).
As to Claim 15, Davis (‘561) discloses that a side extension of the capping portion (14) of the device (10) is affixed (via 26, 26) to the hollow portion (12) thereof in the fully-seated position (see entire document, particularly Figures 1-2). 
As to Claim 16, Davis (‘561) discloses that the connector (26, 28) is adapted (via 28) such that, when the capping portion (14) is disposed at the position apart from the proximal opening of the hollow portion (12) of the device (10) (see Figures 1 and 3) in the absence of an 
	As to Claim 17, Davis (‘561) discloses that the connector (28) comprises a flexible material (see entire document, particularly Col. 3 lines 25 and 30-31).
Thus, Claims 1-2, 4-10, and 14-17 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Davis (‘561) and Spencer (‘890).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-10, and 14-17 have been considered but are moot because the new ground of rejection does not rely on this new combination of reference which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20180071508, 20180055962, 20180085568.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799